DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in response to the claims filed 25 February 2021. Claims 1-20 are presently pending in this application.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: 
The abstract is 153 words in length.  
Line 1 recites “the present invention relates” which are phrases that can be implied
Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of "an attachment mechanism" having the generic placeholder of "mechanism" and the functional language of "configured to engage the splint", as recited in lines 5-6 of claim 1.
The limitation of "means for attaching" having the term "means" and the functional language of " for attaching the one or more fastening strips to the subject's skin", as recited in line 2 of claim 6.
The limitation of "means for attaching" having the term "means" and the functional language of " for attaching the one or more fastening strips to the flexible body", as recited in lines 2-3 of claim 6.
The limitation of “a skin attachment mechanism” having the generic placeholder of “mechanism” and the functional language of attaching “the flexible body” to “the subject’s chest”, as recited in lines 1-2 of claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-8, 10-14, 16, 18-19, 21-25 and 28-31 of Palmer (10,952,918 B2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in at least one aspect and recite additional features not present in the patent claims.
Regarding instant application claim 1 and the broadening aspect of the instant application claims, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claim 1
Instant application claim 1
1. A splint for assisting breathing in a subject, comprising: a first flexible cuff having an inflatable compartment; a tube connected to the inflatable compartment of the first cuff, wherein the tube is suitable for delivery or removal of air from the compartment; and an attachment mechanism configured to engage the first cuff to a region of the subject's chest or abdomen, wherein the first cuff is configured to attach to a chest or abdomen of the subject and a posterolateral or posterior region of the subject via the attachment mechanism, and when the inflatable compartment is in an inflated state, a portion of the first cuff is configured to extend and apply a negative distending pressure to the subject's chest or abdomen, and when the inflatable compartment is in a deflated state, the first cuff is configured to eliminate all application of negative distending pressure applied to the subject's chest or abdomen by the splint.
1. A splint system for assisting breathing in a subject comprising: a flexible body at least partially defining a flexible inflatable compartment; a conduit connected to the flexible inflatable compartment, wherein the conduit is suitable for delivery or removal of air from the compartment; and an attachment mechanism configured to engage the splint to a region of the subject's chest or abdomen: wherein when the flexible inflatable compartment is in an inflated state, a portion of the splint is configured to extend and apply a negative distending pressure to the subject's chest or abdomen, and when the flexible inflatable compartment is in a deflated state, the splint is configured to eliminate all application of negative distending pressure applied to the subject's chest or abdomen.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in instant application claim 1, where patent claim 1 differs by reciting the underlined features.  
Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  
Since instant application claim 1 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claim 1 is obvious over patent claim 1 with respect to the broadening aspect.
A further mapping of the instant application claims dependent on instant application claim 1, as anticipated by and obvious over, the patent claims is as follows:
Instant application claim 2 reads on patent claim 3.
Instant application claim 3 reads on patent claim 6.
Instant application claim 4 reads on patent claim 7.
Instant application claim 5 reads on patent claim 8.
Instant application claim 6 reads on patent claim 10.
Instant application claim 7 reads on patent claim 11.
Instant application claim 8 reads on patent claim 12.
Instant application claim 9 reads on patent claim 13.
Instant application claim 10 reads on patent claim 14.
Instant application claim 11 reads on patent claim 16.
Regarding instant application claim 12 and the broadening aspect of the instant application claims, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claim 18
Instant application claim 12
18. A method for assisting breathing in a subject comprising the steps of: attaching a splint having at least one flexible cuff having an inflatable compartment to the chest or abdomen and a posterolateral or posterior region of a subject; inflating the at least one cuff by transferring air into the compartment; and applying a negative distending pressure to the subject's chest or abdomen via the inflating; when the inflatable compartment is in a deflated state, the at least one cuff is configured to eliminate all application of negative distending pressure applied to the subject's chest or abdomen by the splint.
12. A method for assisting breathing in a subject comprising the steps of: attaching a splint having a flexible body at least partially defining a flexible inflatable compartment to the chest or abdomen of a subject; inflating the at least one flexible inflatable compartment by transferring air into the compartment; and applying a negative distending pressure to the subject's chest or abdomen via the inflating; when the inflatable compartment is in a deflated state, the flexible body is configured to eliminate any application of negative distending pressure applied to the subject's chest or abdomen by the splint.


Thus, it is apparent, for the broadening aspect, that patent claim 18 includes features that are not in instant application claim 12, where patent claim 18 differs by reciting the underlined features.  
Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  
Since instant application claim 12 is anticipated by patent claim 18, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claim 12 is obvious over patent claim 18 with respect to the broadening aspect.
A further mapping of the instant application claims dependent on instant application claim 12, as anticipated by and obvious over, the patent claims is as follows:
Instant application claim 13 reads on patent claim 19.
Instant application claim 14 reads on patent claim 21.
Instant application claim 15 reads on patent claim 22.
Instant application claim 16 reads on patent claim 23, patent claim 24 and patent claim 25.
Instant application claim 17 reads on patent claim 28.
Instant application claim 18 reads on patent claim 29.
Instant application claim 19 reads on patent claim 30.
Instant application claim 20 reads on patent claim 31.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer (6,533,739 B1).
Regarding claim 12, Palmer discloses a method for assisting breathing in a subject (see the abstract) comprising the steps of: attaching a splint (defined by chest brace 10’ and bladder 50, see fig. 8) having a flexible body (defined by chest brace 10’, see fig. 8) partially defining a flexible inflatable compartment (defined by bladder 50, see fig. 8) to the chest of a subject (see figs. 7-8 and col. 5 lines 3-10); inflating the flexible inflatable compartment 50 by transferring air into the compartment (see col. 6 lines 35-40); and applying a negative distending pressure to the subject's chest 12 via the inflating (see fig. 8 and see col. 6 lines 35-42); when the inflatable compartment 50 is in a deflated state, the flexible body 10’ is configured to eliminate any application of negative distending pressure applied to the subject's chest or abdomen by the splint 10’/50 (when the flexible inflatable compartment 50 is deflated it no longer generates it’s negative distending pressure to the subject’s chest 12, see col. 6, lines 33-47).
	Regarding claim 13, Palmer discloses the step of at least partially deflating the flexible inflatable compartment 50 to reduce the negative distending pressure applied to the subject's chest (air supplied to the flexible inflatable compartment 50 is varied to control the amount of outward pull to reduce the negative distending pressure applied to the subject’s chest 12, see col. 6, lines 33-47).
Regarding claim 14, Palmer discloses that at least a portion of the subject's chest comprises the subject's sternum (see fig. 8).
Regarding claims 15-16, Palmer discloses that the flexible body 10’ is attached to the subject's chest by a skin attachment mechanism (defined by hydrocolloid layer 34, see figs. 3 and 7) and the skin attachment mechanism 34 comprises hydrocolloid (the skin attachment mechanism 34 is a hydrocolloid layer that attaches the flexible body 10’ to the user’s skin, see col. 6 lines 4-10).
Regarding claims 17-18, Palmer discloses that a predetermined amount of air is transferred into the compartment to inflate the flexible inflatable compartment 50 (the user controls the amount of air entering the flexible inflatable compartment 50 to provide the amount necessary to assist the patient, see col. 6 lines 38-47) and the predetermined amount of air corresponds to an application of negative distending pressure to the subject's chest that causes the subject to inhale a breath approximately less than a tidal volume (as the amount of air entering and exiting the flexible inflatable compartment 50 is controlled to assist the patient in breathing, the flexible inflatable compartment 50 provides a predetermined amount of air that is less than the tidal volume of infant inhalation, see col. 6 lines 38-47).
Regarding claim 19, Palmer discloses that the inflation of the flexible inflatable compartment 50 is synchronized with the spontaneous inspiration of the subject (as the flexible inflatable compartment 50 is assisting in patient ventilation it moves in a synchronized manner with the inspiration of the subject, see col. 6 lines 41-47).
Regarding claim 20, Palmer discloses that the negative distending pressure applied to the subject's chest is maintained for a predetermined period of time (as ventilation is being periodically altered, the splint 10’/50 has a predetermined period of time where it is being maintained, see col. 6 lines 41-47).
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejections under Non-Statutory Double Patenting, set forth in this Office action. 
The following is an examiner’s statement for indicating allowable subject matter: the cited prior art of record does not disclose the specific structure and functional recitation as claimed in claim 1 such that “A splint system for assisting breathing in a subject comprising: a flexible body at least partially defining a flexible inflatable compartment; a conduit connected to the flexible inflatable compartment, wherein the conduit is suitable for delivery or removal of air from the compartment; and an attachment mechanism configured to engage the splint to a region of the subject's chest or abdomen: wherein when the flexible inflatable compartment is in an inflated state, a portion of the splint is configured to extend and apply a negative distending pressure to the subject's chest or abdomen, and when the flexible inflatable compartment is in a deflated state, the splint is configured to eliminate all application of negative distending pressure applied to the subject's chest or abdomen”.
The closet cited prior art of record is Palmer et al. (6,533,739 B1). 
Palmer discloses a splint (defined by chest brace 10’ and bladder 50, see fig. 8) for assisting breathing in a subject (see the abstract), comprising: the first flexible body (defined by chest brace 10’, see fig. 8), the flexible inflatable compartment (defined by bladder 50, see fig. 8), the conduit (defined by tube 52, see fig. 8), the attachment mechanism (defined by Velcro strip 40 and hydrocolloid layer 42, see fig. 7) and that when the flexible inflatable compartment is in an inflated state, a portion of the splint is configured to extend and apply a negative distending pressure to the subject's chest or abdomen (see fig. 8 and see col. 6 lines 35-42).
However, Palmer does not disclose that the flexible inflatable compartment, in a deflated state, is configured to eliminate all application of negative distending pressure applied to the subject’s chest or abdomen, as recited in lines 9-11 of claim 1. Therefore, claims 1-11 are considered to recite allowable subject matter. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Scarberry et al. (5,343,878 A) is cited to show a splint for applying pressure to the chest of a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785